DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     This Office Action is responsive to the Applicant’s Response to Election/Restriction filed on 02/09/2022, in which claims 1-11 and 21-23 have been elected without traverse, claims 12-20 have been canceled and entered of record.
3.    Claims 1-11 and 21-23 are pending for examination.

Information Disclosure Statement
4.    The Information Disclosure Statement (IDS) submitted on 2/09/2022 and 2/25/2022 have been considered by the examiner and made of record in the application file.

Specification
5.     The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
          -  Paragraph [0034]: line 6, “The memory controller 220” should be amended to “The memory controller 225”, as shown in Figure 2.
          -  Paragraph [0039]: line 4, “write merge unit 265” should be amended to “write merge unit  255”, as shown in Figure 2.
         -  Paragraph [0041]: lines 2-3, “write merge unit 265” should be amended to “write merge unit  255”, as shown in Figure 2.
        -  Paragraph [0055]: lines 6-7, “central chiplet 310B” should be amended to “central chiplet  412B”, as shown in Figure 4.

Claim Objections        
6.     Claims 6 and 21 are objected because of the following informalities:
Claim 6, line 3, “the combined channel”15 should be amended to “the combined channel interface” in order to correct antecedent basis for this limitation in the claim (refer to “combined channel interface” on line 2 of parent claim 5). 
        Claim 21, line 7, “the chiplet interface”15 should be amended to “the chiplet physical interface” in order to correct antecedent basis for this limitation in the claim (refer to “chiplet physical interface” on line 2 of the claim). 

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
7.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
8.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
9.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
10.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
11.    Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication 2014/0048947, hereinafter “Lee”), in view of Chan et al. (U.S. Patent 10,528,513, hereinafter “Chan”).
         Regarding independent claim 1, Lee teaches a system comprising: an interposer including multiple conductive interconnects; multiple chiplets arranged on the interposer and interconnected via the interposer, each chiplet including a die-to-die interface including one or more pads to engage the interconnect of the interposer; and wherein at least one chiplet includes multiple input-output channels organized into at least one column and arranged in an order at a periphery of the at least one chiplet forming the die-to-die interface to engage the interconnects of the interposer (Figs. 2-4 and accompanying texts, a system 1000A in Fig. 2/1000B in Fig. 3 comprising: an interposer 100 including multiple conductive interconnects 110A-110D; multiple chiplets, e.g., multiple chips 300A-300D, arranged on the interposer 100 and interconnected via the interposer 100, each chip 300 including a die-to-die interface 310 including one or more pads to engage the interconnect 110 of the interposer 100; and wherein at least one chip 300A in Fig. 4 includes multiple input-output channels organized into at least one column and arranged in an order at a periphery of the at least one chip 300A forming the die-to-die interface 310 to engage the interconnects 110 of the interposer 100, as shown in Figs. 2-4 and accompanying texts).

         Chan teaches a system comprising wherein the order of the input-output channels of the column is programmable (Figs. 1-3 and accompanying texts, a system in Fig. 1 comprising wherein the order of the input-output channels 0-n in Fig. 2 or 0-15 in Fig. 3 of column channel 118 is programmable via a programmable connector 120, as shown in Figs. 1-3 and accompanying texts).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Chan into the teaching of Lee for the purpose of providing a system having a programmable connector to reduce both vertical and horizontal routing tracks and minimizes routing congestions of the system.
         Regarding dependent claim 2, the combination of Lee and Chan teaches the system    of claim 1 wherein the at least one chiplet includes multiple columns, and wherein the channels of the columns of the chiplet are bondable together to form a channel interface including multiple combined channels (Lee, Figs. 2-4 and accompanying texts, the chip 300A in Figs. 2-4 includes multiple columns, and wherein the channels of the columns of the chip 300A are bondable together to form a channel interface including multiple combined channels, and Chan, Figs. 1-4 and accompanying texts, the chip in Fig. 1 includes multiple columns with different channels 0-15 in Fig. 3, and wherein the channels 0-15 of the columns of the chip are bondable together to form a channel interface including multiple combined channels).
 
12.    Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (U.S. Patent Application Publication 2020/0105718, hereinafter “Collins”, cited in the IDS dated 02/09/2022), in view of Chan et al. (U.S. Patent 10,528,513, hereinafter “Chan”).
       Regarding independent claim 21, Collins teaches a memory controller chiplet, comprising: a supporting substrate including a chiplet physical interface including multiple 
         Collins does not specifically teach wherein the order of the channels of the column is programmable.
         Chan teaches a system comprising wherein the order of the input-output channels of the column is programmable (Figs. 1-3 and accompanying texts, a system in Fig. 1 comprising wherein the order of the input-output channels 0-n in Fig. 2 or 0-15 in Fig. 3 of column channel 118 is programmable via a programmable connector 120, as shown in Figs. 1-3 and accompanying texts).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Chan into the teaching of Collins for the purpose of providing a system having a programmable connector to reduce both vertical and horizontal routing tracks and minimizes routing congestions of the system.
           Regarding dependent claim 22, the combination of Collins and Chan teaches the memory control chiplet of claim 21 wherein the chiplet includes multiple columns, and wherein the 
        Regarding dependent claim 23, the combination of Collins and Chan teaches the memory controller chiplet of claim 21, wherein the processing circuitry comprises a programmable channel capability register for each channel (Chan, Figs. 2-3 and accompanying texts, the processing circuitry, e.g., programmable connector 120 in Figs. 2-3, comprises a programmable channel capability register or flip-flop 324 for each channel, as shown in Fig. 3 and accompanying texts).

Allowable Subject Matter
13.     Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
14.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827                                                                                                                                                                       35